

116 HR 1606 IH: Atlantic Seismic Airgun Protection Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1606IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Beyer (for himself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to prohibit oil-, gas-, and methane hydrate-related
			 seismic activities in the North Atlantic, Mid-Atlantic, South Atlantic,
			 and Straits of Florida planning areas of the outer Continental Shelf, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Atlantic Seismic Airgun Protection Act. 2.Moratorium on oil-, gas-, and methane hydrate-related seismic activities in North Atlantic, Mid-Atlantic, South Atlantic, and Straits of Florida planning areas of outer Continental ShelfSection 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by adding at the end the following:
			
				(i)Moratorium on oil-, gas-, and methane hydrate-Related seismic activities in North Atlantic,
 Mid-Atlantic, South Atlantic, and Straits of Florida planning areasNotwithstanding any other provision of law, no person or agency of the United States may conduct geological or geophysical activities (as those terms are described in the final programmatic environmental impact statement of the Bureau of Ocean Energy Management entitled Atlantic OCS Proposed Geological and Geophysical Activities, Mid-Atlantic and South Atlantic Planning Areas and completed February 2014) in support of oil, gas, or methane hydrate exploration or development in any area located in the North Atlantic, Mid-Atlantic, South Atlantic, or Straits of Florida planning areas of the outer Continental Shelf..
		